          Case 3:18-mj-02023-SALM Document 1 Filed 12/28/18 Page 1 of 3




                                                  J.>S DISTRICT COURT
                                                      TECTICUT

 IN RE: GRAND JURY SUBP             ~   C28 P d:u~<No. 3:18MJ J..OJ3             (SALM)
                                U.S. DISTRICT I   l b
                                  NEW HAVEN. .. :m er 28 ' 2018
                                                   Filed Under Seal

   APPLICATION FOR ORDER COMMANDING INTERSERVER NOT TO NOTIFY ANY
            PERSON OF THE EXISTENCE OF GRAND JURY SUBPOENA

        The United States requests that the Court order INTERSERVER (hereinafter "the

Provider") not to notify any person (including the subscribers or customers of the account(s)

listed in the subpoena) of the existence of grand jury subpoena N-18-2-68 (9) (hereinafter "the

Subpoena"), until December 28, 2019.

        The Provider is a provider of an electronic communication service, as defined in 18

U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Pursuant to 18 U.S.C. § 2703, the United States obtained the Subpoena, which will be made

available for the Court's inspection but will not be filed under seal or included in the sealing

envelope. The Subpoena requires the Provider to disclose certain records and information to the

United States. This Court has authority under 18 U.S.C. § 2705(b) to issue "an order

commanding a provider of electronic communications service or remote computing service to

whom a warrant, subpoena, or court order is directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order." Jd.

        In this case, such an order would be appropriate because the Subpoena relates to an

ongoing investigation by the Federal Bureau oflnvestigation's Cyber Task Force into, among

other things, a business e-mail compromise scheme in which at least one Connecticut victim
         Case 3:18-mj-02023-SALM Document 1 Filed 12/28/18 Page 2 of 3




wired over $150,000 to yet unknown perpetrators based on materially false and fraudulent e-

mails. The investigation also involves the potential intrusion into one of the victim's employee's

e-mail account. The ongoing investigation is neither public nor known to the targets of the

investigation, and its disclosure may alert the targets to the ongoing investigation.

       Accordingly, there is reason to believe that notification of the existence of the Subpoena

will seriously jeopardize the investigation, including by giving targets an opportunity to flee,

destroy or tamper with evidence, and change patterns of behavior. See 18 U.S.C. § 2705(b).

Some of the evidence in this investigation is stored electronically. If alerted to the existence of

the Subpoena, the subjects under investigation could destroy that evidence, including

information saved to their personal computers.

       Section 2705(b) provides that when the government is not required to notify the

subscriber or customer that it is serving process on the provider, then the Court may order the

provider not to give notice, provided one of the five risks set forth in§ 2705(b) is present. For

the reasons listed above, the government has shown that there is reason to believe that notice by

the provider would cause one of the enumerated harms. The government is proceeding here

using a subpoena under 18 U.S.C. § 2703(c)(2). Section 2703(c)(3) provides that when the

government proceeds under§ 2703(c) (i.e., when it is only seeking records of the provider, and

not any content of the subscriber or customer), the government is not required to provide notice

to the subscriber or customer. Thus, the government has satisfied all the conditions of§ 2705(b).

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing the Provider not to disclose the existence or content of the Subpoena until

December 28, 2019, except that the Provider may disclose the Subpoena to an attorney for the

Provider for the purpose of receiving legal advice.




                                                 2
         Case 3:18-mj-02023-SALM Document 1 Filed 12/28/18 Page 3 of 3




       The United States further requests, in accordance with Local Rule 57 of the Local Rules

of Criminal Procedure, that the Court order that this application and any resulting order be sealed

until December 28, 2019. As explained above, the subpoena relates to an ongoing investigation

by the Federal Bureau oflnvestigation's Cyber Task Force into, among other things, a business

e-mail compromise scheme in which at least one Connecticut victim wired over $150,000 to yet

unknown perpetrators based on materially false and fraudulent e-mails. The investigation also

involves the potential intrusion into one of the victim's employee's e-mail account.

Accordingly, sealing is warranted because the presumption of access to these investigative

documents is outweighed by these countervailing factors in favor of sealing. Moreover, even if a

higher standard for sealing applied, sealing these documents is essential to preserve the

compelling interests set forth above and narrowly tailored to serve those interests.

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY




                                              ASSISTANT U.S. ATTORNEY
                                              Federal Bar No.ct30434
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510




                                                 3
